DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 9, 12, 14-16, 19 objected to because of the following informalities:  “communication interface” is not in the specification. Suggest changing “communication interface” to “communication unit” to match the specification and claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halloran (US 20140249671 A1)
Regarding claim 1, Halloran teaches A content selling service operating device comprising:([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase.) a communication interface connected to a terminal of a 5user to receive, from the terminal, a request for purchasing action robot content corresponding to multimedia content (Fig. 4 website 402 buy 4xx [0103] FIG. 4 is a schematic diagram showing an example of a robot system 400 including mobile robots 104 a-c, in which the computer 206 transmits themes to the mobile robots 104 a-c. Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots); an action robot content generator configured to generate action robot content including motion data for the multimedia content ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.); and 10a processor configured to control the communication interface to transmit the generated action robot content to an action robot or the terminal of the user.  ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Regarding claim 2, Halloran teaches further comprising a content database (DB) manager configured to receive the multimedia content from a content providing device through the communication interface and storing content data including the received multimedia content in a content DB ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.), 20wherein the action robot content generator is configured to generate the action robot content including the motion data and the multimedia content. ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.)
Regarding claim 57, Halloran teaches further comprising a user DB manager configured to acquire, from a user DB, information about an action robot owned by the user([0053] The server 702 may store the reported data in a repository 708. The reported data may be associated with information regarding the user of the mobile robot 104. The user information may be stored in a repository 710.), wherein the action robot content generator is 10configured to generate the action robot content including motion data corresponding to the information about the owned action robot among at least one motion data for the multimedia content.  ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.)
Regarding claim 158, Halloran teaches wherein each of the at least one motion data corresponds to at least one of a plurality of action robots.  (Fig. 4 [0103] A website 402 displayed on the personal computer (PC) 206 offers a choice of three sets of music contents, ‘A’ 404 a, ‘B’ 404 b, or ‘C’ 404 c, for transmittal to or activation on the mobile robots 104 a-c).)
Regarding claim 209, Halloran teaches further comprising a content DB manager configured to receive the multimedia content from a content providing device through the communication interface and store content data including the received multimedia content 25in a content DB, wherein the content data includes the multimedia content, the at least one motion data, and action robot compatibility information for each of the at least one motion data, and  30the content DB manager is configured to acquire motion 3940 data corresponding to the owned action robot information among the at least one motion data based on the owned action robot information and the action robot compatibility information.  ([0096] the mobile robot 104 may be provided with a speaker for playback of audible content, a wireless or direct link to the network data bridge 202 for receiving the audible content, and a processor (for example, a speech synthesizer, MIDI chipset and/or frequency modulation (FM) unit, etc.) for replaying the audible content. Furthermore, the audible content and/or theme may provide instructions or other speech in any of a variety of human languages or dialects; in addition, any behavioral or movement-based content such as may be associated with or included in a regional, national, linguistic, cultural, occupational, character or other such theme may also be appropriately correlated. For example, a “ballerina” theme might include spoken instructions affecting an accent reminiscent of a French accent, and a motion profile that causes the mobile robot 104 to perform pirouettes, spirals, figure eights, and other movements reminiscent of a dancer performing ballet, inter alia; this might also be associated with a body cladding set that would suggest a leotard, for example, to enhance the thematic effect.)
Regarding claim 10, Halloran teaches wherein the user DB manager is configured to load user data of the user from the user DB, and 10the processor is configured to transmit the action robot content to the action robot based on address information of the action robot included in the user data.  ([0017] The network interface unit transmits the data to the server. The server may be configured to produce robot usage, robot behavior, and/or customer information based on the data transmitted to the server. Also, a user terminal configured to communicably interface with the first network and to control at least one function of the robot may be provided. The user terminal transmits a command corresponding to at least one robot function to the network interface unit via the first network. The network interface unit wirelessly transmits the command to the robot.)
Regarding claim 2012, Halloran teaches wherein the processor is configured to: receive information about the multimedia content from the action robot through the communication interface; ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.)acquire the motion data for the multimedia content from 25a content DB based on the received information; and transmit the acquired motion data to the action robot.  ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Regarding claim 13, Halloran teaches wherein the processor is configured to:  30receive, from a terminal, output data of the multimedia 4041content provided through the action robot; ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.) recognize the multimedia content based on the received output data; and transmit motion data for the recognized multimedia 5content to the action robot or the terminal.  ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Regarding claim 14, Halloran teaches An operating method of a content selling service operating device, the operating method comprising ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase.): receiving, from a terminal of a user, a request for 10purchasing action robot content corresponding to multimedia content through a communication interface (Fig. 4 website 402 buy 4xx [0103] FIG. 4 is a schematic diagram showing an example of a robot system 400 including mobile robots 104 a-c, in which the computer 206 transmits themes to the mobile robots 104 a-c. Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots); acquiring motion data for the multimedia content; generating action robot content including the acquired motion data ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.); and 15transmitting the generated action robot content to an action robot or the terminal of the user.  ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Regarding claim 15, Halloran teaches further comprising: 20receiving the multimedia content from a content providing device through the communication interface; and storing content data including the received multimedia content in a content DB ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.),, wherein the action robot content includes the 25multimedia content and the acquired motion data. ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.)  
Regarding claim 17, Halloran teaches wherein the acquiring of the motion data comprises: acquiring owned action robot information from user data of the user stored in a user DB ([0053] The server 702 may store the reported data in a repository 708. The reported data may be associated with information regarding the user of the mobile robot 104. The user information may be stored in a repository 710.) and 10acquiring motion data corresponding to the owned action robot information among at least one motion data for the multimedia content.  ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.)
Regarding claim 18, Halloran teaches 15wherein the content data further includes action robot compatibility information for each of the at least one motion data, and the acquiring of the motion data corresponding to the owned action robot information includes acquiring motion data 20corresponding to the owned action robot information among the at least one motion data, based on the owned action robot information and the action robot compatibility information.  ([0096] the mobile robot 104 may be provided with a speaker for playback of audible content, a wireless or direct link to the network data bridge 202 for receiving the audible content, and a processor (for example, a speech synthesizer, MIDI chipset and/or frequency modulation (FM) unit, etc.) for replaying the audible content. Furthermore, the audible content and/or theme may provide instructions or other speech in any of a variety of human languages or dialects; in addition, any behavioral or movement-based content such as may be associated with or included in a regional, national, linguistic, cultural, occupational, character or other such theme may also be appropriately correlated. For example, a “ballerina” theme might include spoken instructions affecting an accent reminiscent of a French accent, and a motion profile that causes the mobile robot 104 to perform pirouettes, spirals, figure eights, and other movements reminiscent of a dancer performing ballet, inter alia; this might also be associated with a body cladding set that would suggest a leotard, for example, to enhance the thematic effect.)
Regarding claim 19, Halloran teaches 25further comprising: receiving information about the multimedia content from the action robot through the communication interface; ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.) acquiring the motion data for the multimedia content from a content DB based on the received information; and 30transmitting the acquired motion data to the action 4243 robot or the terminal.  ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Regarding claim 20, Halloran teaches further comprising: 5receiving output data of the multimedia content provided through the action robot; ([0018] the wireless communication system includes audible content stored at the server. The server is configured to transmit the audible content to the network interface unit, which is configured to wirelessly transmit the audible content to the robot.) recognizing the multimedia content based on the received output data; and transmitting motion data for the recognized multimedia 10content to the action robot or the terminal. ([0049] The robot system 200 includes the mobile robot 104 and a network data bridge 202. In this example, the wireless communication component 1044 of the mobile robot 104 receives serial commands from the network data bridge 202, such as radio-frequency (RE) signals. Typically, these signals may be transmitted by the network data bridge 202 or other such user-side node, which is in turn connected to an Ethernet router/switch/hub 204 along with several other Ethernet-connected devices such as a home computer 206, a laptop computer 208, a cable/DSL satellite/broadband-adapter 210 or modem, and e.g. one or more other computing devices such as a personal digital assistant 212)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halloran (US 20140249671 A1) in view of You (KR 20160120842 A)
Regarding claim 3, Halloran does not expressly disclose but You discloses wherein the content DB manager is configured to receive the motion data for the multimedia content from the content providing device through the communication interface and store the content data including the multimedia content and the received motion data in the 30content DB.  ([0054] The integrated database server 150 is connected to the robot control computer 110, the performance robot 120, the performance operation computer 140 and the media server 160, and this integrated database server 150 controls the robot for each robot performance group. Motion files and performance content files generated by the computer 110 and media files generated by the media server 160 are integrated and stored.)
In this way, the system of You includes storing motion files. Like Halloran, You is concerned with robot performances.
Therefore, from these teachings of You and Halloran, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of You to the system of Halloran since doing so would enhance the system by storing motion files.
Regarding claim 4, Halloran does not expressly disclose but You discloses wherein the content DB management module is configured to receive the motion data for the 5multimedia content from a motion data generation device through the communication unit and store the content data including the multimedia content and the received motion data in the content DB.  ([0054] The integrated database server 150 is connected to the robot control computer 110, the performance robot 120, the performance operation computer 140 and the media server 160, and this integrated database server 150 controls the robot for each robot performance group. Motion files and performance content files generated by the computer 110 and media files generated by the media server 160 are integrated and stored.)
In this way, the system of You includes storing motion files. Like Halloran, You is concerned with robot performances.
Therefore, from these teachings of You and Halloran, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of You to the system of Halloran since doing so would enhance the system by storing motion files.
Regarding claim 105, Halloran teaches wherein the content data further includes motion expression condition information received from the content provider, and the processor is configured to:  15transmit, to the motion data generation device, the motion expression condition information for guiding the generation of the motion data; and receive, from the motion data generation device, the motion data generated based on the motion expression 20condition information.  ([0096] the mobile robot 104 may be provided with a speaker for playback of audible content, a wireless or direct link to the network data bridge 202 for receiving the audible content, and a processor (for example, a speech synthesizer, MIDI chipset and/or frequency modulation (FM) unit, etc.) for replaying the audible content. Furthermore, the audible content and/or theme may provide instructions or other speech in any of a variety of human languages or dialects; in addition, any behavioral or movement-based content such as may be associated with or included in a regional, national, linguistic, cultural, occupational, character or other such theme may also be appropriately correlated. For example, a “ballerina” theme might include spoken instructions affecting an accent reminiscent of a French accent, and a motion profile that causes the mobile robot 104 to perform pirouettes, spirals, figure eights, and other movements reminiscent of a dancer performing ballet, inter alia; this might also be associated with a body cladding set that would suggest a leotard, for example, to enhance the thematic effect.)
Regarding claim 6, Halloran teaches further comprising: a content selling manager configured to manage a sales 25volume of the multimedia content provided from the content providing device and a sales volume of the motion data provided from the motion data generation device; and a profit calculator configured to calculate a profit of a content provider corresponding to the content providing 30device based on the sales volume of the multimedia content3839 and calculate a profit of a motion data producer corresponding to the motion data generation device based on the sales volume of the motion data.  ([0115] users may select themed body panels, base stations, batteries, accessories, new home robots, data bridges, etc., from the web site, and have the items shipped to their home. Items such as body panels may then be ordered in bulk in blank form by the manufacturer or reseller who operates the web site, and then apply themed designs rapidly and “just-in-time” after (or before when sales prediction analysis is properly applied) receiving an order from a home robot user.)
Regarding claim 16, Halloran does not expressly disclose but You discloses wherein the storing of the content data in the content DB comprises: 30receiving motion data corresponding to the multimedia 4142 content from at least one motion data generation device through the communication interface; and storing content data including the multimedia content and the received motion data in the content DB.  ([0054] The integrated database server 150 is connected to the robot control computer 110, the performance robot 120, the performance operation computer 140 and the media server 160, and this integrated database server 150 controls the robot for each robot performance group. Motion files and performance content files generated by the computer 110 and media files generated by the media server 160 are integrated and stored.)
In this way, the system of You includes storing motion files. Like Halloran, You is concerned with robot performances.
Therefore, from these teachings of You and Halloran, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of You to the system of Halloran since doing so would enhance the system by storing motion files.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halloran (US 20140249671 A1) in view of Zhang (US 20190184575 A1)
Regarding claim 11, Halloran does not expressly disclose but Zhang discloses wherein each of the at least one motion data includes rotation angle information about joints of the action robot or control information about motors with respect to each of specific playback points of the multimedia content.  ([0031] In order to increase the variety of dance gestures, in the present embodiment, before controlling the dancing of the service robot, corresponding part controlling commands for preset actions of individual movable parts of the service robot, such as the head, the body, the arms and the legs, are provided in advance. Taking the head turning of the service robot as an example, corresponding head controlling commands may be provided for the horizontal head turning and the vertical head turning of the service robot individually, and each of the head controlling commands indicates a turning range of the head. For example, the head may be turned at a fixed angle, or turned at a random angle.)
In this way, the system of Zhang includes rotating a robot head at a fixed angle. Like Halloran, Zhang is concerned with dancing service robots.
Therefore, from these teachings of Zhang and Halloran, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhang to the system of Halloran since doing so would enhance the system by increasing the variety of dance gestures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664